 



Exhibit 10.58
Valeant Pharmaceuticals North America
One Enterprise
Aliso Viejo, CA 92656
December 19, 2007
InterMune, Inc.
3280 Bayshore Boulevard
Brisbane, California 94005

Re:   Product Acquisition Agreement (the “Product Acquisition Agreement”) dated
as of November 28, 2005 by and between InterMune, Inc. (“Seller”) and Valeant
Pharmaceuticals North America (“Buyer”) – Transition Trademark License

Ladies and Gentlemen,
In connection with the Product Acquisition Agreement, Buyer and Seller wish to
amend the terms of the transition trademark license granted pursuant to the
terms of Section 8.4 thereof, effective as of the date hereof. Capitalized terms
used herein without definition shall have the meaning ascribed to them in the
Product Acquisition Agreement.
1. The term of the license set forth in Section 8.4(a) of the Product
Acquisition Agreement (“Transition Trademark License”) is hereby extended from
the date that is twenty-four (24) months after the Closing up to and through
June 30, 2008; and
2. Pursuant to Section 8.4(d) of the Product Acquisition Agreement, Seller
hereby consents to the assignment by Buyer of the Transition Trademark License
to a Third Party that acquires from Buyer the entire Product Business previously
acquired by Buyer from Seller provided that (a) with respect to the Transition
Trademark License such acquirer agrees in writing to abide by the provisions of
Section 8.4 of the Product Acquisition Agreement, (b) such acquirer may not
further assign such Transition Trademark License, and (c) the Transition
Trademark License is used only in the Territory to permit such acquirer to sell
Inventory that exists in saleable form as of the date that such acquirer
acquires the Product Business and such use in connection with the sale of such
Inventory by acquirer complies with all applicable governmental and regulatory
laws and regulations. In no event shall any assignment of the Transition
Trademark License to such acquirer be deemed to relieve Buyer of its liabilities
or obligations to Seller under the Product Acquisition Agreement and Buyer
acknowledges and agrees that it shall remain fully and unconditionally obligated
and responsible for the full and complete performance of all of its obligations
under the Product Acquisition Agreement, including but not limited to the
Transition Trademark License.
Except as expressly amended herein, all terms and conditions contained in the
Product Acquisition Agreement remain unchanged and the Product Acquisition
Agreement shall continue and remain in full force and effect.

 



--------------------------------------------------------------------------------



 



If the agreements and understandings contained in this letter agreement are
acceptable to Seller, please indicate such approval by signing this letter in
the space indicated below and return a fully executed copy of this letter to
Buyer.
Sincerely,
/s/ Richard K. Masterson, Jr.
Richard K. Masterson, Jr.
Sr. Vice President
Global Commercial Development
Accepted and Agreed
InterMune, Inc.

         
By:
  /s/ Daniel G. Welch
 
Daniel G. Welch    
 
  President and Chief Executive Officer    

 